Exhibit 10.1

Execution Version

SECURITIES PURCHASE AGREEMENT

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is made and entered into
as of June 9, 2020 by and among Fulcrum Therapeutics, Inc., a Delaware
corporation (the “Company”), and the Investors identified on Exhibit A attached
hereto (each an “Investor” and collectively the “Investors”).

RECITALS

A. The Company and the Investors are executing and delivering this Agreement in
reliance upon the exemption from securities registration afforded by the
provisions of Section 4(a)(2) of the 1933 Act (as defined below), and Rule 506
of Regulation D (“Regulation D”) as promulgated by the SEC (as defined below)
under the 1933 Act;

B. The Investors wish to purchase from the Company, and the Company wishes to
sell and issue to the Investors, upon the terms and subject to the conditions
stated in this Agreement, an aggregate of 4,029,411 shares (the “Shares”) of the
Company’s Common Stock, par value $0.001 per share (the “Common Stock”); and

C. Contemporaneously with the sale of the Shares, the parties hereto will
execute and deliver a Registration Rights Agreement, in the form attached hereto
as Exhibit B (the “Registration Rights Agreement”), pursuant to which the
Company will agree to provide certain registration rights in respect of the
Shares under the 1933 Act and applicable state securities laws.

In consideration of the mutual promises made herein and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

1. Definitions. For the purposes of this Agreement, the following terms shall
have the meanings set forth below:

“Affiliate” means, with respect to any Person, any other Person which directly
or indirectly through one or more intermediaries Controls, is controlled by, or
is under common Control with such Person.

“Business Day” means a day, other than a Saturday or Sunday, on which banks in
New York City are open for the general transaction of business.

“Closing” has the meaning set forth in Section 3.1.

“Closing Date” has the meaning set forth in Section 3.1.

“Common Stock” has the meaning set forth in the recitals to this Agreement.

“Common Stock Equivalents” means any securities of the Company which would
entitle the holder thereof to acquire at any time Common Stock, including,
without limitation, any debt, preferred stock, rights, options, warrants or
other instrument that is at any time convertible into or exchangeable for, or
otherwise entitles the holder thereof to receive, Common Stock.



--------------------------------------------------------------------------------

“Company Covered Person” means, with respect to the Company as an “issuer” for
purposes of Rule 506 promulgated under the 1933 Act, any Person listed in the
first paragraph of Rule 506(d)(1).

“Company’s Knowledge” means the actual knowledge of the executive officers (as
defined in Rule 405 under the 1933 Act) of the Company.

“Control” (including the terms “controlling,” “controlled by” or “under common
control with”) means the possession, direct or indirect, of the power to direct
or cause the direction of the management and policies of a Person, whether
through the ownership of voting securities, by contract or otherwise.

“Disqualification Event” has the meaning set forth in Section 4.33.

“EDGAR system” has the meaning set forth in Section 4.9.

“Effective Date” has the meaning set forth in Section 7.4(b).

“Environmental Laws” has the meaning set forth in Section 4.15.

“GAAP” has the meaning set forth in Section 4.17.

“Intellectual Property” has the meaning set forth in Section 4.14.

“Investor Questionnaire” has the meaning set forth in Section 5.8.

“Losses” has the meaning set forth in Section 8.2.

“Material Adverse Effect” means a material adverse effect on (i) the assets,
liabilities, results of operations, financial condition or business of the
Company and its subsidiary taken as a whole, (ii) the legality or enforceability
of any of the Transaction Documents or (iii) the ability of the Company to
perform its obligations under the Transaction Documents, except that for
purposes of Section 6.1(i) of this Agreement, in no event shall a change in the
market price of the Common Stock alone constitute a “Material Adverse Effect”.

“Material Contract” means any contract, instrument or other agreement to which
the Company is a party or by which it is bound that has been filed or was
required to have been filed as an exhibit to the SEC Filings pursuant to
Item 601(b)(4) or Item 601(b)(10) of Regulation S-K.

“Nasdaq” means the Nasdaq Global Market.

“Person” means an individual, corporation, partnership, limited liability
company, trust, business trust, association, joint stock company, joint venture,
sole proprietorship, unincorporated organization, governmental authority or any
other form of entity not specifically listed herein.

 

2



--------------------------------------------------------------------------------

“Placement Agent” means SVB Leerink LLC.

“Press Release” has the meaning set forth in Section 9.7.

“Principal Trading Market” means the Trading Market on which the Common Stock is
primarily listed on and quoted for trading, which, as of the date of this
Agreement and the Closing Date, shall be the Nasdaq Global Market.

“Registration Rights Agreement” has the meaning set forth in the recitals to
this Agreement.

“Regulation D” has the meaning set forth in the recitals to this Agreement.

“Regulatory Authorities” has the meaning set forth in Section 4.30.

“Required Investors” has the meaning set forth in the Registration Rights
Agreement.

“SEC” means the U.S. Securities and Exchange Commission.

“SEC Filings” has the meaning set forth in Section 4.8.

“Shares” has the meaning set forth in the recitals to this Agreement.

“Short Sales” means all “short sales” as defined in Rule 200 of Regulation SHO
under the 1934 Act (but shall not be deemed to include the location and/or
reservation of borrowable shares of Common Stock).

“Trading Day” means (i) a day on which the Common Stock is listed or quoted and
traded on its Principal Trading Market (other than the OTC Bulletin Board), or
(ii) if the Common Stock is not listed on a Trading Market (other than the OTC
Bulletin Board), a day on which the Common Stock is traded in the
over-the-counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over-the-counter market as reported in the “pink sheets”
by OTC Markets Group Inc. (or any similar organization or agency succeeding to
its functions of reporting prices); provided, that in the event that the Common
Stock is not listed or quoted as set forth in (i), (ii) or (iii) hereof, then
Trading Day shall mean a Business Day.

“Trading Market” means whichever of the New York Stock Exchange, the NYSE
American, the Nasdaq Global Select Market, the Nasdaq Global Market, the Nasdaq
Capital Market or the OTC Bulletin Board on which the Common Stock is listed or
quoted for trading on the date in question.

“Transfer Agent” has the meaning set forth in Section 7.4(a).

“Transaction Documents” means this Agreement and the Registration Rights
Agreement.

 

3



--------------------------------------------------------------------------------

“1933 Act” means the Securities Act of 1933, as amended, or any successor
statute, and the rules and regulations promulgated thereunder.

“1934 Act” means the Securities Exchange Act of 1934, as amended, or any
successor statute, and the rules and regulations promulgated thereunder.

2. Purchase and Sale of the Shares. On the Closing Date, upon the terms and
subject to the conditions set forth herein, the Company will issue and sell, and
the Investors will purchase, severally and not jointly, the number of Shares set
forth opposite the name of such Investor under the heading “Number of Shares to
be Purchased” on Exhibit A attached hereto. The purchase price per Share shall
be $17.00.

3. Closing.

3.1. Upon the satisfaction of the conditions set forth in Section 6, the
completion of the purchase and sale of the Shares (the “Closing”) shall occur
remotely via exchange of documents and signatures at a time (the “Closing Date”)
to be agreed to by the Company and the Investors but (i) in no event earlier
than the second Business Day after the date hereof and (ii) in no event later
than the fifth Trading Day after the date hereof, and of which the Investors
will be notified in advance by the Placement Agent.

3.2. On the Closing Date, each Investor shall deliver or cause to be delivered
to the Company, via wire transfer of immediately available funds pursuant to the
wire instructions delivered to such Investor by the Company on or prior to the
Closing Date, an amount equal to the purchase price to be paid by the Investor
for the Shares to be acquired by it as set forth opposite the name of such
Investor under the heading “Aggregate Purchase Price of Shares” on Exhibit A
attached hereto.

3.3. At or before the Closing, the Company shall deliver or cause to be
delivered to each Investor a number of Shares, registered in the name of the
Investor (or its nominee in accordance with its delivery instructions), equal to
the number of Shares set forth opposite the name of such Investor under the
heading “Number of Shares to be Purchased” on Exhibit A attached hereto. The
Shares shall be delivered via a book-entry record through the Company’s transfer
agent. Unless the Company and an Investor otherwise mutually agree with respect
to such Investor’s Shares, at Closing settlement shall occur on a “delivery
versus payment” basis.

4. Representations and Warranties of the Company. The Company hereby represents
and warrants to the Investors that, except (a) as described in the Company’s SEC
Filings (as defined below) and (b) as set forth on the disclosure schedule
delivered herewith (which is arranged in numbered and lettered sections
corresponding to the numbered and lettered sections contained in this Section 4)
(the “Disclosure Schedule”), each of which qualify these representations and
warranties in their entirety:

4.1. Organization, Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
jurisdiction of its incorporation and has all requisite corporate power and
authority to carry on its business as now conducted and to own or lease its
properties. The Company is duly qualified to

 

4



--------------------------------------------------------------------------------

do business as a foreign corporation and is in good standing in each
jurisdiction in which the conduct of its business or its ownership or leasing of
property makes such qualification or leasing necessary unless the failure to so
qualify has not had and would not reasonably be expected to have a Material
Adverse Effect. The Company’s subsidiary is set forth on Exhibit 21.1 to its
most recent Annual Report on Form 10-K, and the Company owns 100% of the
outstanding equity securities of such subsidiary. The Company’s subsidiary is
duly organized, validly existing and in good standing under the laws of the
Commonwealth of Massachusetts and has all requisite power and authority to carry
on its business as now conducted and to own or lease its properties. The
Company’s subsidiary is duly qualified to do business as a foreign corporation
and is in good standing in each jurisdiction in which the conduct of its
business or its ownership or leasing of property makes such qualification or
leasing necessary unless the failure to so qualify has not had and would not
reasonably be expected to have a Material Adverse Effect.

4.2. Authorization. The Company has the requisite corporate power and authority
and has taken all requisite corporate action necessary for, and no further
action on the part of the Company, its officers, directors and stockholders is
necessary for, (i) the authorization, execution and delivery of the Transaction
Documents, (ii) the authorization of the performance of all obligations of the
Company hereunder or thereunder, and (iii) the authorization, issuance (or
reservation for issuance) and delivery of the Shares. The Transaction Documents
constitute the legal, valid and binding obligations of the Company, enforceable
against the Company in accordance with their terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally and
to general equitable principles.

4.3. Capitalization. The Company is authorized under its Certificate of
Incorporation to issue 200,000,000 shares of Common Stock. The Company’s
disclosure of its issued and outstanding capital stock in its most recent SEC
Filing containing such disclosure was accurate in all material respects as of
the date indicated in such SEC Filing. All of the issued and outstanding shares
of the Company’s capital stock have been duly authorized and validly issued and
are fully paid and nonassessable; none of such shares were issued in violation
of any preemptive rights; and such shares were issued in compliance in all
material respects with applicable state and federal securities law and any
rights of third parties. No Person is entitled to preemptive or similar
statutory or contractual rights with respect to the issuance by the Company of
any securities of the Company, including, without limitation, the Shares. Except
for stock options granted under Company stock-based compensation plans described
in the SEC Filings, there are no outstanding warrants, options, convertible
securities or other rights, agreements or arrangements of any character under
which the Company is or may be obligated to issue any equity securities of any
kind, except as contemplated by this Agreement. There are no voting agreements,
buy-sell agreements, option or right of first purchase agreements or other
similar agreements among the Company and any of the securityholders of the
Company relating to the securities of the Company held by them. Except as
provided in the Registration Rights Agreement, and except as provided in that
certain Amended and Restated Investors’ Rights Agreement, dated as of August 24,
2018, by and among the Company and certain investors signatory thereto, no
Person has the right to (i) require the Company to register any securities of
the Company under the 1933 Act, whether on a demand basis or in connection with
the registration of securities of the Company for its own account or for the
account of any other Person, or (ii) prohibit the Company from filing a
registration statement under the 1933 Act.

 

5



--------------------------------------------------------------------------------

The issuance and sale of the Shares hereunder will not obligate the Company to
issue shares of Common Stock or other securities to any other Person (other than
the Investors) and will not result in the adjustment of the exercise,
conversion, exchange or reset price of any outstanding security.

The Company does not have outstanding stockholder purchase rights or “poison
pill” or any similar arrangement in effect giving any Person the right to
purchase any equity interest in the Company upon the occurrence of certain
events.

4.4. Valid Issuance. The Shares have been duly and validly authorized and, when
issued and paid for pursuant to this Agreement, will be validly issued, fully
paid and nonassessable, and shall be free and clear of all encumbrances and
restrictions (other than those created by the Investors), except for
restrictions on transfer set forth in the Transaction Documents or imposed by
applicable securities laws.

4.5. Consents. Subject to the accuracy of the representations and warranties of
each Investor set forth in Section 5 hereof, the execution, delivery and
performance by the Company of the Transaction Documents and the offer, issuance
and sale of the Shares require no consent of, action by or in respect of, or
filing with, any Person, governmental body, agency, or official other than
(a) filings that have been made pursuant to applicable state securities laws,
(b) post-sale filings pursuant to applicable state and federal securities laws,
(c) filings pursuant to the rules and regulations of Nasdaq and (d) filing of
the registration statement required to be filed by the Registration Rights
Agreement, each of which the Company has filed or undertakes to file within the
applicable time. Subject to the accuracy of the representations and warranties
of each Investor set forth in Section 5 hereof, the Company has taken all action
necessary to exempt (i) the issuance and sale of the Shares and (ii) the other
transactions contemplated by the Transaction Documents from the provisions of
any stockholder rights plan or other “poison pill” arrangement, any
anti-takeover, business combination or control share law or statute binding on
the Company or to which the Company or any of its assets and properties is
subject that is or could reasonably be expected to become applicable to the
Investors as a result of the transactions contemplated hereby, including without
limitation, the issuance of the Shares and the ownership, disposition or voting
of the Shares by the Investors or the exercise of any right granted to the
Investors pursuant to this Agreement or the other Transaction Documents.

4.6. Use of Proceeds. The net proceeds of the sale of the Shares hereunder shall
be used by the Company for working capital and general corporate purposes.

4.7. No Material Adverse Change. Since December 31, 2019, except as identified
and described in the SEC Filings filed at least one Trading Day prior to the
date hereof, there has not been:

(i) any change in the consolidated assets, liabilities, financial condition or
operating results of the Company from that reflected in the financial statements
included in the Company’s Annual Report on Form 10-K for the year ended
December 31, 2019, except for changes in the ordinary course of business which
have not had and would not reasonably be expected to have a Material Adverse
Effect, individually or in the aggregate;

 

6



--------------------------------------------------------------------------------

(ii) any declaration or payment by the Company of any dividend, or any
authorization or payment by the Company of any distribution, on any of the
capital stock of the Company, or any redemption or repurchase by the Company of
any securities of the Company;

(iii) any material damage, destruction or loss, whether or not covered by
insurance, to any assets or properties of the Company;

(iv) any waiver, not in the ordinary course of business, by the Company of a
material right or of a material debt owed to it;

(v) any satisfaction or discharge of any lien, claim or encumbrance or payment
of any obligation by the Company, except in the ordinary course of business and
which is not material to the assets, properties, financial condition, operating
results or business of the Company (as such business is presently conducted);

(vi) any change or amendment to the Company’s Certificate of Incorporation or
Bylaws, or material change to any material contract or arrangement by which the
Company is bound or to which any of its assets or properties is subject;

(vii) any material labor difficulties or, to the Company’s Knowledge, labor
union organizing activities with respect to employees of the Company;

(viii) any material transaction entered into by the Company other than in the
ordinary course of business;

(ix) the loss of the services of any key employee, or material change in the
composition or duties of the senior management of the Company; or

(x) any other event or condition of any character that has had or would
reasonably be expected to have a Material Adverse Effect.

4.8. SEC Filings. The Company has filed all reports, schedules, forms,
statements and other documents required to be filed by the Company under the
1933 Act and the 1934 Act, including pursuant to Section 13(a) or 15(d) thereof,
for the one year period preceding the date hereof (or such shorter period as the
Company was required by law or regulation to file such material) (collectively,
the “SEC Filings”). At the time of filing thereof, the SEC Filings complied in
all material respects with the requirements of the 1933 Act or the 1934 Act, as
applicable, and the rules and regulations of the SEC thereunder.

4.9. No Conflict, Breach, Violation or Default. The execution, delivery and
performance of the Transaction Documents by the Company and the issuance and
sale of the Shares in accordance with the provisions thereof will not, except
(solely in the case of clauses (i)(b) and (ii)) for such violations, conflicts
or defaults as would not reasonably be expected, individually or in the
aggregate, to have a Material Adverse Effect, (i) conflict with or result in a

 

7



--------------------------------------------------------------------------------

breach or violation of (a) any of the terms and provisions of, or constitute a
default under, the Company’s Certificate of Incorporation or the Company’s
Bylaws, both as in effect on the date hereof (true and complete copies of which
have been made available to the Investors through the Electronic Data Gathering,
Analysis, and Retrieval system (the “EDGAR system”)), or (b) assuming the
accuracy of the representations and warranties in Section 5, any applicable
statute, rule, regulation or order of any governmental agency or body or any
court, domestic or foreign, having jurisdiction over the Company or its
subsidiary, or any of their assets or properties, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien, encumbrance
or other adverse claim upon any of the properties or assets of the Company or
its subsidiary or give to others any rights of termination, amendment,
acceleration or cancellation (with or without notice, lapse of time or both) of,
any Material Contract. This Section does not relate to matters with respect to
tax status, which are the subject of Section 4.10, employee relations and labor
matters, which are the subject of Section 4.13, or environmental laws, which are
the subject of Section 4.15.

4.10. Tax Matters. The Company and its subsidiary have timely prepared and filed
all material tax returns required to have been filed by them with all
appropriate governmental agencies and timely paid all material taxes shown
thereon or otherwise owed by them. There are no material unpaid assessments
against the Company nor, to the Company’s Knowledge, any audits by any federal,
state or local taxing authority. All material taxes that the Company is required
to withhold or to collect for payment have been duly withheld and collected and
paid to the proper governmental entity or third party when due. There are no tax
liens pending or, to the Company’s Knowledge, threatened against the Company or
any of its assets or property. With the exception of agreements or other
arrangements that are not primarily related to taxes entered into in the
ordinary course of business, there are no outstanding tax sharing agreements or
other such arrangements between the Company and any other corporation or entity
(other than a subsidiary of the Company).

4.11. Title to Properties. The Company and its subsidiary have good and
marketable title to all real properties and all other properties and assets
owned by them, in each case free from liens, encumbrances and defects, except
such as would not reasonably be expected, individually or in the aggregate, to
have a Material Adverse Effect; and the Company and its subsidiary hold any
leased real or personal property under valid and enforceable leases with no
exceptions, except such as would not reasonably be expected, individually or in
the aggregate, to have a Material Adverse Effect.

4.12. Certificates, Authorities and Permits. The Company possesses adequate
certificates, authorities or permits issued by appropriate governmental agencies
or bodies necessary to conduct the business now operated by it, except where
failure to so possess would not reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect. The Company has not received
any written notice of proceedings relating to the revocation or modification of
any such certificate, authority or permit that would reasonably be expected to
have a Material Adverse Effect, individually or in the aggregate, on the
Company.

 

8



--------------------------------------------------------------------------------

4.13. Labor Matters.

(a) The Company is not party to or bound by any collective bargaining agreements
or other agreements with labor organizations. To the Company’s Knowledge, the
Company has not violated in any material respect any laws, regulations, orders
or contract terms affecting the collective bargaining rights of employees or
labor organizations, or any laws, regulations or orders affecting employment
discrimination, equal opportunity employment, or employees’ health, safety,
welfare, wages and hours.

(b) No material labor dispute with the employees of the Company, or with the
employees of any principal supplier, manufacturer, customer or contractor of the
Company, exists or, to the Company’s Knowledge, is threatened or imminent.

4.14. Intellectual Property. The Company and its subsidiary own, possess,
license or have other rights to use, all patents, patent applications, trade and
service marks, trade and service mark registrations, trade names, copyrights,
licenses, inventions, trade secrets, technology, know-how and other intellectual
property (collectively, the “Intellectual Property”) necessary for the conduct
of the Company’s business in all material respects as now conducted or as
proposed in the SEC Filings to be conducted; and (a) there are no rights of
third parties to any such Intellectual Property, including no liens, security
interests or other encumbrances; (b) to the Company’s Knowledge, there is no
material infringement by third parties of any such Intellectual Property;
(c) there is no pending or, to the Company’s Knowledge, threatened action, suit,
proceeding or claim by others challenging the Company’s rights in or to any such
Intellectual Property; (d) such Intellectual Property that is described in the
SEC Filings has not been adjudged by a court of competent jurisdiction invalid
or unenforceable, in whole or in part; (e) there is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by others
challenging the validity or scope of any such Intellectual Property that is
owned or licensed by the Company, including interferences, oppositions,
reexaminations or government proceedings; (f) there is no pending or, to the
Company’s Knowledge, threatened action, suit, proceeding or claim by others that
the Company infringes, misappropriates, or otherwise violates any patent,
trademark, copyright, trade secret or other proprietary rights of others; and
(g) to the Company’s Knowledge, each Company employee involved with the
development of Intellectual Property has entered into an invention assignment
agreement with the Company.

4.15. Environmental Matters. The Company is not in violation of any statute,
rule, regulation, decision or order of any governmental agency or body or any
court, domestic or foreign, relating to the use, disposal or release of
hazardous or toxic substances or relating to the protection or restoration of
the environment or human exposure to hazardous or toxic substances
(collectively, “Environmental Laws”), has not released any hazardous substances
regulated by Environmental Law onto any real property that it owns or operates
and has not received any written notice or claim it is liable for any off-site
disposal or contamination pursuant to any Environmental Laws, which violation,
release, notice, claim, or liability would reasonably be expected, individually
or in the aggregate, to have a Material Adverse Effect, and to the Company’s
Knowledge, there is no pending or threatened investigation that would reasonably
be expected to lead to such a claim.

4.16. Legal Proceedings. There are no legal, governmental or regulatory
investigations, actions, suits or proceedings pending to which the Company or
its subsidiary are or may reasonably be expected to become a party or to which
any property of the Company or its subsidiary are or may reasonably be expected
to become the subject that, individually or in the aggregate, would reasonably
be expected to have a Material Adverse Effect.

 

9



--------------------------------------------------------------------------------

4.17. Financial Statements. The financial statements included in each SEC Filing
comply in all material respects with applicable accounting requirements and the
rules and regulations of the SEC with respect thereto as in effect at the time
of filing (or to the extent corrected by a subsequent restatement) and present
fairly, in all material respects, the consolidated financial position of the
Company as of the dates shown and its consolidated results of operations and
cash flows for the periods shown, subject in the case of unaudited financial
statements to normal, immaterial year-end audit adjustments, and such
consolidated financial statements have been prepared in conformity with United
States generally accepted accounting principles applied on a consistent basis
during the periods involved (“GAAP”) (except as may be disclosed therein or in
the notes thereto, and except that the unaudited financial statements may not
contain all footnotes required by GAAP, and, in the case of quarterly financial
statements, except as permitted by Form 10-Q under the 1934 Act). Except as set
forth in the financial statements of the Company included in the SEC Filings
filed prior to the date hereof, the Company has not incurred any liabilities,
contingent or otherwise, except those incurred in the ordinary course of
business, consistent (as to amount and nature) with past practices since the
date of such financial statements, none of which, individually or in the
aggregate, have had or would reasonably be expected to have a Material Adverse
Effect.

4.18. Insurance Coverage. The Company maintains in full force and effect
insurance coverage that is customary for comparably situated companies for the
business being conducted and properties owned or leased by the Company, and the
Company reasonably believes such insurance coverage to be adequate against all
liabilities, claims and risks against which it is customary for comparably
situated companies to insure.

4.19. Compliance with Nasdaq Continued Listing Requirements. The Company is in
compliance with applicable Nasdaq continued listing requirements. There are no
proceedings pending or, to the Company’s Knowledge, threatened against the
Company relating to the continued listing of the Common Stock on Nasdaq and the
Company has not received any notice of, nor to the Company’s Knowledge is there
any reasonable basis for, the delisting of the Common Stock from Nasdaq.

4.20. Brokers and Finders. Other than the Placement Agent, no Person will have,
as a result of the transactions contemplated by the Transaction Documents, any
valid right, interest or claim against or upon the Company or an Investor for
any commission, fee or other compensation pursuant to any agreement, arrangement
or understanding entered into by or on behalf of the Company. No Investor shall
have any obligation with respect to any fees, or with respect to any claims made
by or on behalf of other Persons for fees, in each case of the type contemplated
by this Section 4.20 that may be due in connection with the transactions
contemplated by this Agreement or the Transaction Documents.

4.21. No Directed Selling Efforts or General Solicitation. Neither the Company
nor any Person acting on its behalf has conducted any general solicitation or
general advertising (as those terms are used in Regulation D) in connection with
the offer or sale of any of the Shares.

 

10



--------------------------------------------------------------------------------

4.22. No Integrated Offering. Neither the Company nor its subsidiary nor any
Person acting on their behalf has, directly or indirectly, made any offers or
sales of any Company security or solicited any offers to buy any Company
security, under circumstances that would adversely affect reliance by the
Company on Section 4(a)(2) and Regulation D for the exemption from registration
for the transactions contemplated hereby or would require registration of the
Shares under the 1933 Act.

4.23. Private Placement. Assuming the accuracy of the representations and
warranties of the Investors set forth in Section 5, the offer and sale of the
Shares to the Investors as contemplated hereby is exempt from the registration
requirements of the 1933 Act. The issuance and sale of the Shares does not
contravene the rules and regulations of Nasdaq.

4.24. Questionable Payments. Neither the Company nor its subsidiary nor, to the
Company’s Knowledge, any of their current or former directors, officers,
employees, agents or other Persons acting on behalf of the Company or its
subsidiary, has on behalf of the Company or its subsidiary in connection with
their business: (a) used any corporate funds for unlawful contributions, gifts,
entertainment or other unlawful expenses relating to political activity;
(b) made any direct or indirect unlawful payments to any governmental officials
or employees from corporate funds; (c) established or maintained any unlawful or
unrecorded fund of corporate monies or other assets which is in violation of
law; (d) made any false or fictitious entries on the books and records of the
Company; or (e) made any unlawful bribe, rebate, payoff, influence payment,
kickback or other unlawful payment of any nature.

4.25. Transactions with Affiliates. None of the executive officers or directors
of the Company and, to the Company’s Knowledge, none of the employees of the
Company is presently a party to any transaction with the Company (other than as
holders of stock options, warrants and/or restricted stock, and for services as
employees, officers and directors), including any contract, agreement or other
arrangement providing for the furnishing of services to or by, providing for
rental of real or personal property to or from, or otherwise requiring payments
to or from any officer, director or such employee or, to the Company’s
Knowledge, any entity in which any officer, director, or any such employee has a
substantial interest or is an officer, director, trustee or partner.

4.26. Internal Controls. The Company has established and maintains disclosure
controls and procedures (as defined in Rules 13a-15 and 15d-15 under the 1934
Act), which are designed to ensure that material information relating to the
Company, including its subsidiary, is made known to the Company’s principal
executive officer and its principal financial officer by others within those
entities. Since the end of the Company’s most recent audited fiscal year, there
have been no material weaknesses in the Company’s internal control over
financial reporting (whether or not remediated) and no change in the Company’s
internal control over financial reporting that has materially affected, or would
reasonably be expected to materially affect, the Company’s internal control over
financial reporting. The Company is not aware of any change in its internal
controls over financial reporting that has occurred during its most recent
fiscal quarter that has materially affected, or would reasonably be expected to
materially affect, the Company’s internal control over financial reporting.

 

11



--------------------------------------------------------------------------------

4.27. Disclosures. Neither the Company nor any Person acting on its behalf has
provided the Investors or their agents or counsel with any information that
constitutes or would reasonably be expected to constitute material nonpublic
information concerning the Company or its subsidiary, other than (A) with
respect to the transactions contemplated hereby, which will be disclosed in the
Press Release (as defined below) and (B) as set forth on the Disclosure
Schedule. The SEC Filings do not contain any untrue statement of a material fact
or omit to state a material fact necessary in order to make the statements
contained therein, in light of the circumstances under which they were made, not
misleading. The Company understands and confirms that the Investors will rely on
the foregoing representations in effecting transactions in securities of the
Company.

4.28. Required Filings. Except for the transactions contemplated by this
Agreement, including the acquisition of the Shares contemplated hereby, no event
or circumstance has occurred or information exists with respect to the Company
or its business, properties, operations or financial condition, which, under
applicable law, rule or regulation, requires public disclosure or announcement
by the Company but which has not been so publicly announced or disclosed
(assuming for this purpose that the SEC Filings are being incorporated by
reference into an effective registration statement filed by the Company under
the 1933 Act).

4.29. Investment Company. The Company is not required to be registered as, and
immediately following the Closing will not be required to register as, an
“investment company” within the meaning of the Investment Company Act of 1940,
as amended.

4.30. Tests and Preclinical and Clinical Trials. All clinical and pre-clinical
trials conducted by or on behalf of, or sponsored by, the Company or its
subsidiary, or in which the Company or its subsidiary have participated, that
are described or referred to in the SEC Filings were and, if still pending, are
being conducted, in all material respects, in compliance with the experimental
protocols established for such trials, with accepted medical and scientific
standards, and all applicable statutes and all applicable rules and regulations
of the U.S. Food and Drug Administration and comparable regulatory agencies
outside of the United States to which they are subject, including the European
Medicines Agency (collectively, the “Regulatory Authorities”) and Good Clinical
Practice and Good Laboratory Practice requirements. The descriptions of the
clinical and pre-clinical trials, including the results thereof, contained in
the SEC Filing are accurate and complete in all material respects and fairly
present the data derived from such trials in all material respects; and neither
the Company nor its subsidiary is aware of any other clinical or pre-clinical
trials, the results of which reasonably call into question the results described
in the SEC Filings. Neither the Company nor its subsidiary has received any
notices or correspondence from the Regulatory Authorities or institutional
review boards or comparable authorities requiring the termination, suspension,
material modification or clinical hold of any clinical or pre-clinical trials
conducted by or on behalf of the Company, and to the Company’s Knowledge, there
are no reasonable grounds for the same.

4.31. Manipulation of Price. The Company has not taken, and, to the Company’s
Knowledge, no Person acting on its behalf has taken, directly or indirectly, any
action designed to cause or to result in the stabilization or manipulation of
the price of any security of the Company to facilitate the sale or resale of any
of the Shares.

 

12



--------------------------------------------------------------------------------

4.32. Anti-Bribery and Anti-Money Laundering Laws. Each of the Company, its
subsidiary and any of their respective officers, directors, supervisors,
managers, agents, or employees are and have at all times been in compliance with
and its participation in the offering will not violate: (A) anti-bribery laws,
including but not limited to, any applicable law, rule, or regulation of any
locality, including but not limited to any law, rule, or regulation promulgated
to implement the OECD Convention on Combating Bribery of Foreign Public
Officials in International Business Transactions, signed December 17, 1997,
including the U.S. Foreign Corrupt Practices Act of 1977, as amended, the U.K.
Bribery Act 2010, or any other law, rule or regulation of similar purposes and
scope or (B) anti-money laundering laws, including, but not limited to,
applicable federal, state, international, foreign or other laws, regulations or
government guidance regarding anti-money laundering, including, without
limitation, Title 18 US. Code sections 1956 and 1957, the Patriot Act, the Bank
Secrecy Act, and international anti-money laundering principles or procedures by
an intergovernmental group or organization, such as the Financial Action Task
Force on Money Laundering, of which the United States is a member and with which
designation the United States representative to the group or organization
continues to concur, all as amended, and any Executive order, directive, or
regulation pursuant to the authority of any of the foregoing, or any orders or
licenses issued thereunder.

4.33. No Bad Actors. No “bad actor” disqualifying event described in Rule
506(d)(1)(i)-(viii) of the 1933 Act (a “Disqualification Event”) is applicable
to the Company or, to the Company’s Knowledge, any Company Covered Person,
except (i) for a Disqualification Event as to which Rule 506(d)(2)(ii–iv) or
(d)(3) is applicable and (ii) no such representation is made with respect to the
Placement Agent, or any of their respective general partners, managing members,
directors, executive officers or other officers.

4.34. No Additional Agreements. The Company has no other agreements or
understandings (including, without limitation, side letters) with any Investor
to purchase Shares on terms more favorable to such Investor than as set forth
herein.

4.35. Shell Company Status. The Company is not, and has never been, an issuer
identified in Rule 144(i)(1).

4.36. Compliance. The Company is not (i) in default under or in violation of
(and no event has occurred that has not been waived that, with notice or lapse
of time or both, would result in a default by the Company under), nor has the
Company received notice of a claim that it is in default under or that it is in
violation of, any indenture, loan or credit agreement or any other agreement or
instrument to which it is a party or by which it or any of its properties is
bound (whether or not such default or violation has been waived) or (ii) in
violation of any judgment, decree or order of any court, arbitrator or
governmental body, except in each case as could not have or reasonably be
expected to result in a Material Adverse Effect.

5. Representations and Warranties of the Investors. Each of the Investors hereby
severally, and not jointly, represents and warrants to the Company that:

5.1. Organization and Existence. Such Investor is a duly incorporated or
organized and validly existing corporation, limited partnership, limited
liability company or other legal entity, has all requisite corporate,
partnership or limited liability company power and

 

13



--------------------------------------------------------------------------------

authority to enter into and consummate the transactions contemplated by the
Transaction Documents and to carry out its obligations hereunder and thereunder,
and to invest in the Shares pursuant to this Agreement, and is in good standing
under the laws of the jurisdiction of its incorporation or organization.

5.2. Authorization. The execution, delivery and performance by such Investor of
the Transaction Documents to which such Investor is a party have been duly
authorized and each has been duly executed and when delivered will constitute
the valid and legally binding obligation of such Investor, enforceable against
such Investor in accordance with their respective terms, subject to bankruptcy,
insolvency, fraudulent transfer, reorganization, moratorium and similar laws of
general applicability, relating to or affecting creditors’ rights generally, and
general principles of equity.

5.3. Purchase Entirely for Own Account. The Shares to be received by such
Investor hereunder will be acquired for such Investor’s own account, not as
nominee or agent, for the purpose of investment and not with a view to the
resale or distribution of any part thereof in violation of the 1933 Act, and
such Investor has no present intention of selling, granting any participation
in, or otherwise distributing the same in violation of the 1933 Act without
prejudice, however, to such Investor’s right at all times to sell or otherwise
dispose of all or any part of such Shares in compliance with applicable federal
and state securities laws. The Shares are being purchased by such Investor in
the ordinary course of its business. Nothing contained herein shall be deemed a
representation or warranty by such Investor to hold the Shares for any period of
time. Such Investor is not a broker-dealer registered with the SEC under the
1934 Act or an entity engaged in a business that would require it to be so
registered.

5.4. Investment Experience. Such Investor acknowledges that it can bear the
economic risk and complete loss of its investment in the Shares and has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of the investment contemplated hereby.

5.5. Disclosure of Information. Such Investor has had an opportunity to receive,
review and understand all information related to the Company requested by it and
to ask questions of and receive answers from the Company regarding the Company,
its business and the terms and conditions of the offering of the Shares, and has
conducted and completed its own independent due diligence. Such Investor
acknowledges that copies of the SEC Filings are available on the EDGAR system.
Based on the information such Investor has deemed appropriate, and without
reliance upon the Placement Agent, it has independently made its own analysis
and decision to enter into the Transaction Documents. Such Investor is relying
exclusively on its own investment analysis and due diligence (including
professional advice it deems appropriate) with respect to the execution,
delivery and performance of the Transaction Documents, the Shares and the
business, condition (financial and otherwise), management, operations,
properties and prospects of the Company, including but not limited to all
business, legal, regulatory, accounting, credit and tax matters. Such Investor
has not relied on any information or advice furnished by or on behalf of the
Placement Agent in connection with the transactions contemplated hereby. Neither
such inquiries nor any other due diligence investigation conducted by such
Investor shall modify, limit or otherwise affect such Investor’s right to rely
on the Company’s representations and warranties contained in this Agreement.

 

14



--------------------------------------------------------------------------------

5.6. Restricted Securities. Such Investor understands that the Shares are
characterized as “restricted securities” under the U.S. federal securities laws
inasmuch as they are being acquired from the Company in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the 1933 Act only in
certain limited circumstances.

5.7. Legends. It is understood that, except as provided below, certificates or
book-entry records evidencing the Shares may bear the following or any similar
legend:

(a) “The securities represented hereby have not been registered with the
Securities and Exchange Commission or the securities commission of any state in
reliance upon an exemption from registration under the Securities Act of 1933,
as amended, and, accordingly, may not be transferred unless (i) such securities
have been registered for sale pursuant to the Securities Act of 1933, as
amended, (ii) such securities may be sold pursuant to Rule 144, (iii) the
Company has received an opinion of counsel reasonably satisfactory to it that
such transfer may lawfully be made without registration under the Securities Act
of 1933, as amended, or (iv) the securities are transferred without
consideration to an affiliate of such holder or a custodial nominee (which for
the avoidance of doubt shall require neither consent nor the delivery of an
opinion).”

(b) If required by the authorities of any state in connection with the issuance
of sale of the Shares, the legend required by such state authority.

5.8. Accredited Investor. Such Investor is (a) an “accredited investor” within
the meaning of Rule 501(a) of Regulation D. Such Investor has executed and
delivered to the Company a questionnaire in substantially the form attached
hereto as Exhibit C (the “Investor Questionnaire”), which such Investor
represents and warrants is true, correct and complete. Such investor is a
sophisticated institutional investor with sufficient knowledge and experience in
investing in private equity transactions to properly evaluate the risks and
merits of its purchase of the Shares. Such Investor has determined based on its
own independent review and such professional advice as it deems appropriate that
its purchase of the Shares and participation in the transactions contemplated by
the Transaction Documents (i) are fully consistent with its financial needs,
objectives and condition, (ii) comply and are fully consistent with all
investment policies, guidelines and other restrictions applicable to such
Investor, (iii) have been duly authorized and approved by all necessary action,
(iv) do not and will not violate or constitute a default under such Investor’s
charter, bylaws or other constituent document or under any law, rule,
regulation, agreement or other obligation by which such Investor is bound and
(v) are a fit, proper and suitable investment for such Investor, notwithstanding
the substantial risks inherent in investing in or holding the Shares.

5.9. Placement Agent. Such Investor hereby acknowledges and agrees that (a) the
Placement Agent is acting solely as placement agent in connection with the
execution, delivery and performance of the Transaction Documents and is not
acting as an underwriter or in any other capacity and is not and shall not be
construed as a fiduciary for such Investor, the Company or any other person or
entity in connection with the execution, delivery and performance of the
Transaction Documents, (b) the Placement Agent has not made and will not make
any representation or warranty, whether express or implied, of any kind or
character, and

 

15



--------------------------------------------------------------------------------

has not provided any advice or recommendation in connection with the execution,
delivery and performance of the Transaction Documents, (c) the Placement Agent
will not have any responsibility with respect to (i) any representations,
warranties or agreements made by any person or entity under or in connection
with the execution, delivery and performance of the Transaction Documents, or
the execution, legality, validity or enforceability (with respect to any person)
thereof, or (ii) the business, affairs, financial condition, operations,
properties or prospects of, or any other matter concerning the Company, and
(d) the Placement Agent will not have any liability or obligation (including
without limitation, for or with respect to any losses, claims, damages,
obligations, penalties, judgments, awards, liabilities, costs, expenses or
disbursements incurred by such Investor, the Company or any other person or
entity), whether in contract, tort or otherwise, to such Investor, or to any
person claiming through it, in respect of the execution, delivery and
performance of the Transaction Documents.

5.10. No General Solicitation. Such Investor did not learn of the investment in
the Shares as a result of any general or public solicitation or general
advertising, or publicly disseminated advertisements or sales literature,
including (a) any advertisement, article, notice or other communication
published in any newspaper, magazine, website, or similar media, or broadcast
over television or radio, or (b) any seminar or meeting to which such Investor
was invited by any of the foregoing means of communications.

5.11. Brokers and Finders. No Person will have, as a result of the transactions
contemplated by the Transaction Documents, any valid right, interest or claim
against or upon the Company or an Investor for any commission, fee or other
compensation pursuant to any agreement, arrangement or understanding entered
into by or on behalf of such Investor.

5.12. Short Sales and Confidentiality Prior to the Date Hereof. Other than
consummating the transactions contemplated hereunder, such Investor has not, nor
has any Person acting on behalf of or pursuant to any understanding with such
Investor, directly or indirectly executed any purchases or sales, including
Short Sales, of the securities of the Company during the period commencing as of
the time that such Investor was first contacted by the Company, the Placement
Agent or any other Person regarding the transactions contemplated hereby and
ending immediately prior to the date hereof. Notwithstanding the foregoing, in
the case of an Investor that is a multi-managed investment vehicle whereby
separate portfolio managers manage separate portions of such Investor’s assets
and the portfolio managers have no direct knowledge of the investment decisions
made by the portfolio managers managing other portions of such Investor’s
assets, the representation set forth above shall only apply with respect to the
portion of assets managed by the portfolio manager that made the investment
decision to purchase the Shares covered by this Agreement. Other than to other
Persons party to this Agreement and other than to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance of the necessary or
required tax, accounting, financial, legal, or administrative tasks and services
and other than as may be required by law, such Investor has maintained the
confidentiality of all disclosures made to it in connection with this
transaction (including the existence and terms of this transaction).
Notwithstanding the foregoing, for avoidance of doubt, nothing contained herein
shall constitute a representation or warranty, or preclude any actions, with
respect to the identification of the availability of, or securing of, available
shares to borrow in order to effect Short Sales or similar transactions in the
future.

 

16



--------------------------------------------------------------------------------

5.13. No Government Recommendation or Approval. Such Investor understands that
no United States federal or state agency, or similar agency of any other
country, has reviewed, approved, passed upon, or made any recommendation or
endorsement of the Company or the purchase of the Shares.

5.14. No Intent to Effect a Change of Control. Such Investor has no present
intent to effect a “change of control” of the Company as such term is understood
under the rules promulgated pursuant to Section 13(d) of the 1934 Act.

5.15. Residency. Such Investor’s office in which its investment decision with
respect to the Shares was made is located at the address immediately below such
Investor’s name on its signature page hereto.

5.16. No Conflicts. The execution, delivery and performance by such Investor of
the Transaction Documents and the consummation by such Investor of the
transactions contemplated hereby and thereby will not (i) result in a violation
of the organizational documents of such Investor or (ii) conflict with, or
constitute a default (or an event which with notice or lapse of time or both
would become a default) under, or give to others any rights of termination,
amendment, acceleration or cancellation of, any agreement, indenture or
instrument to which such Investor is a party, or (iii) result in a violation of
any law, rule, regulation, order, judgment or decree (including federal and
state securities laws) applicable to such Investor, except in the case of
clauses (ii) and (iii) above, for such conflicts, defaults, rights or violations
which would not, individually or in the aggregate, reasonably be expected to
have a material adverse effect on the ability of such Investor to perform its
obligations hereunder.

6. Conditions to Closing.

6.1. Conditions to the Investors’ Obligations. The obligation of each Investor
to purchase Shares at the Closing is subject to the fulfillment to such
Investor’s satisfaction, on or prior to the Closing Date, of the following
conditions, any of which may be waived by such Investor (as to itself only):

(a) The representations and warranties made by the Company in Section 4 hereof
shall be true and correct in all material respects as of the date hereof and as
of the Closing Date, as though made on and as of such date, except to the extent
any such representation or warranty expressly speaks as of an earlier date, in
which case such representation or warranty shall be true and correct in all
material respects as of such earlier date. The Company shall have performed in
all material respects all obligations and covenants herein required to be
performed by it on or prior to the Closing Date.

(b) The Company shall have obtained any and all consents, permits, approvals,
registrations and waivers necessary for the consummation of the purchase and
sale of the Shares and the consummation of the other transactions contemplated
by the Transaction Documents, all of which shall be in full force and effect.

(c) The Company shall have executed and delivered the Registration Rights
Agreement.

 

17



--------------------------------------------------------------------------------

(d) The Company shall have filed with Nasdaq a Notification Form: Listing of
Additional Shares for the listing of the Shares.

(e) No judgment, writ, order, injunction, award or decree of or by any court, or
judge, justice or magistrate, including any bankruptcy court or judge, or any
order of or by any governmental authority, shall have been issued, and no action
or proceeding shall have been instituted by any governmental authority,
enjoining or preventing the consummation of the transactions contemplated hereby
or in the other Transaction Documents.

(f) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Chief Executive Officer or its Chief Financial Officer, dated as
of the Closing Date, certifying to the fulfillment of the conditions specified
in subsections (a), (b), (d), (e) and (j) of this Section 6.1.

(g) The Company shall have delivered a Certificate, executed on behalf of the
Company by its Secretary, dated as of the Closing Date, certifying the
resolutions adopted by the Board of Directors of the Company approving the
transactions contemplated by this Agreement, the other Transaction Documents and
the issuance of the Shares, certifying the current versions of the Certificate
of Incorporation and Bylaws of the Company and certifying as to the signatures
and authority of persons signing the Transaction Documents and related documents
on behalf of the Company.

(h) The Investors shall have received an opinion from Wilmer Cutler Pickering
Hale and Dorr LLP, the Company’s counsel, dated as of the Closing Date, in form
and substance reasonably acceptable to the Investors and addressing such legal
matters as the Investors may reasonably request.

(i) There shall have been no Material Adverse Effect with respect to the Company
since the date hereof.

(j) No stop order or suspension of trading shall have been imposed by Nasdaq,
the SEC or any other governmental or regulatory body with respect to public
trading in the Common Stock.

(k) A Lock-Up Agreement, in a form satisfactory to all parties (the “Lock-Up
Agreement”) executed by each executive officer and director of the Company, and
each such Lock-Up Agreement shall be in full force and effect on the Closing
Date. The Lock-Up Agreement shall provide for a lock up period extending until
the date 60 days after the Closing Date.

6.2. Conditions to Obligations of the Company. The Company’s obligation to sell
and issue the Shares at the Closing is subject to the fulfillment to the
satisfaction of the Company on or prior to the Closing Date of the following
conditions, any of which may be waived by the Company:

(a) The representations and warranties made by the Investors in Section 5 hereof
shall be true and correct as of the date hereof, and shall be true and correct
as of the Closing Date with the same force and effect as if they had been made
on and as of such date. The Investors shall have performed in all material
respects all obligations and covenants herein required to be performed by them
on or prior to the Closing Date.

 

18



--------------------------------------------------------------------------------

(b) The Investors shall have executed and delivered the Registration Rights
Agreement and each Investor Questionnaire.

(c) Any Investor purchasing Shares at the Closing shall have paid in full its
purchase price to the Company.

6.3. Termination of Obligations to Effect Closing; Effects.

(a) The obligations of the Company, on the one hand, and the Investors, on the
other hand, to effect the Closing shall terminate as follows:

(i) Upon the mutual written consent of the Company and Investors that agreed to
purchase a majority of the Shares to be issued and sold pursuant to this
Agreement;

(ii) By the Company if any of the conditions set forth in Section 6.2 shall have
become incapable of fulfillment, and shall not have been waived by the Company;

(iii) By an Investor (with respect to itself only) if any of the conditions set
forth in Section 6.1 shall have become incapable of fulfillment, and shall not
have been waived by the Investor; or

(iv) By either the Company or any Investor (with respect to itself only) if the
Closing has not occurred on or prior to the fifth Trading Day following the date
of this Agreement;

provided, however, that, except in the case of clause (i) above, the party
seeking to terminate its obligation to effect the Closing shall not then be in
breach of any of its representations, warranties, covenants or agreements
contained in this Agreement or the other Transaction Documents if such breach
has resulted in the circumstances giving rise to such party’s seeking to
terminate its obligation to effect the Closing.

(b) In the event of termination by the Company or any Investor of its
obligations to effect the Closing pursuant to this Section 6.3, written notice
thereof shall be given to the other Investors by the Company and the other
Investors shall have the right to terminate their obligations to effect the
Closing upon written notice to the Company and the other Investors. Nothing in
this Section 6.3 shall be deemed to release any party from any liability for any
breach by such party of the terms and provisions of this Agreement or the other
Transaction Documents or to impair the right of any party to compel specific
performance by any other party of its obligations under this Agreement or the
other Transaction Documents.

 

19



--------------------------------------------------------------------------------

7. Covenants and Agreements of the Company.

7.1. No Conflicting Agreements. The Company will not take any action, enter into
any agreement or make any commitment that would conflict or interfere in any
material respect with the Company’s obligations to the Investors under the
Transaction Documents.

7.2. Nasdaq Listing. The Company will use commercially reasonable efforts to
continue the listing and trading of its Common Stock on Nasdaq and, in
accordance therewith, will use commercially reasonable efforts to comply in all
material respects with the Company’s reporting, filing and other obligations
under the bylaws or rules of such market or exchange, as applicable.

7.3. Termination of Covenants. The provisions of Sections 7.1 and 7.2 shall
terminate and be of no further force and effect on the date on which the
Company’s obligations under the Registration Rights Agreement to register or
maintain the effectiveness of any registration covering the Registrable
Securities (as such term is defined in the Registration Rights Agreement) shall
terminate.

7.4. Removal of Legends.

(a) In connection with any sale, assignment, transfer or other disposition of
the Shares by an Investor pursuant to Rule 144 or pursuant to any other
exemption under the 1933 Act such that the purchaser acquires freely tradable
shares and upon compliance by the Investor with the requirements of this
Agreement, if requested by the Investor, the Company shall request the transfer
agent for the Common Stock (the “Transfer Agent”) to remove any restrictive
legends related to the book entry account holding such Shares and make a new,
unlegended entry for such book entry shares sold or disposed of without
restrictive legends within two (2) Trading Days of any such request therefor
from such Investor, provided that the Company has timely received from the
Investor customary representations and other documentation reasonably acceptable
to the Company in connection therewith.

(b) Subject to receipt from the Investor by the Company and the Transfer Agent
of customary representations and other documentation reasonably acceptable to
the Company and the Transfer Agent in connection therewith, upon the earliest of
such time as the Shares (i) have been sold or transferred pursuant to an
effective registration statement, (ii) have been sold pursuant to Rule 144, or
(iii) are eligible for resale under Rule 144(b)(1) or any successor provision
(such earliest date, the “Effective Date”), the Company shall, in accordance
with the provisions of this Section 7.4(b) and within two (2) Trading Days of
any request therefor from an Investor accompanied by such customary and
reasonably acceptable documentation referred to above, (A) deliver to the
Transfer Agent irrevocable instructions that the Transfer Agent shall make a
new, unlegended entry for such book entry Shares, and (B) cause its counsel to
deliver to the Transfer Agent one or more opinions to the effect that the
removal of such legends in such circumstances may be effected under the 1933 Act
if required by the Transfer Agent to effect the removal of the legend in
accordance with the provisions of this Agreement. The Company agrees that
following the Effective Date or at such time as such legend is no longer
required under this Section 7.4, it will, within two (2) Trading Days of the
delivery by an Investor to the Company or the Transfer Agent of a certificate
representing shares

 

20



--------------------------------------------------------------------------------

issued with a restrictive legend and receipt from the Investor by the Company
and the Transfer Agent of customary representations and other documentation
reasonably acceptable to the Company and the Transfer Agent in connection
therewith, deliver or cause to be delivered to such Investor a certificate
representing such Shares (or uncertificated interest therein) that is free from
all restrictive and other legends. Shares subject to legend removal hereunder
may be transmitted by the Transfer Agent to the Investor by crediting the
account of the Investor’s prime broker with the DTC System as directed by such
Investor. The Company shall be responsible for the fees of its Transfer Agent
and all DTC fees associated with such issuance.

(c) Each Investor, severally and not jointly with the other Investors, agrees
with the Company (i) that such Investor will sell any Shares only pursuant to
either the registration requirements of the 1933 Act, including any applicable
prospectus delivery requirements, or an exemption therefrom, (ii) that if Shares
are sold pursuant to a registration statement, they will be sold in compliance
with the plan of distribution set forth therein and (iii) that if, after the
effective date of the registration statement covering the resale of the Shares,
such registration statement ceases to be effective and the Company has provided
notice to such Investor to that effect, such Investor will sell Shares only in
compliance with an exemption from the registration requirements of the 1933 Act.

7.5. Subsequent Equity Sales.

(a) The Company shall not, without the consent of the Required Investors,
(i) from the date hereof until sixty-four (64) days after the date hereof,
(A) issue shares of Common Stock or Common Stock Equivalents or (B) effect a
reverse stock split, recapitalization, share consolidation, reclassification or
similar transaction affecting the outstanding Common Stock or (ii) from the date
hereof until fifty-days (55) after the date hereof, file with the SEC a
registration statement under the 1933 Act relating to any shares of Common Stock
or Common Stock Equivalents, except pursuant to the terms of the Registration
Rights Agreement. Notwithstanding the foregoing, the provisions of this
Section 7.5 shall not apply to (i) the issuance of the Shares hereunder,
(ii) the issuance of Common Stock or Common Stock Equivalents upon the
conversion or exercise of any securities of the Company outstanding on the date
hereof or outstanding pursuant to clause (iii) or (v) below, (iii) the issuance
of any Common Stock or Common Stock Equivalents pursuant to any Company
stock-based compensation plans or in accordance with Nasdaq Stock Market Rule
5635(c)(4), (iv) the filing of a registration statement on Form S-8 under the
1933 Act to register the offer and sale of securities on an equity incentive
plan or employee stock purchase plan or (v) the issuance of any Common Stock or
Common Stock Equivalents in connection with a transaction with an unaffiliated
third party that includes a debt financing or a bona fide commercial
relationship (including any joint venture, marketing or distribution
arrangement, strategic alliance, collaboration agreement or corporate
partnering, intellectual property license agreement or acquisition agreement or
other strategic transaction with the Company); provided, however, that the
aggregate number of shares of Common Stock issued pursuant to clause (v) during
the restricted period shall not exceed 10% of the total number of shares of
Common Stock issued and outstanding immediately following the Closing.

(b) The Company shall not, and shall use its commercially reasonable efforts to
ensure that no Affiliate of the Company shall, sell, offer for sale or solicit
offers to buy or

 

21



--------------------------------------------------------------------------------

otherwise negotiate in respect of any security (as defined in Section 2 of the
1933 Act) that will be integrated with the offer or sale of the Shares in a
manner that would require the registration under the 1933 Act of the sale of the
Shares to the Investors, or that will be integrated with the offer or sale of
the Shares for purposes of the rules and regulations of any trading market such
that it would require stockholder approval prior to the closing of such other
transaction unless stockholder approval is obtained before the closing of such
subsequent transaction.

7.6. Fees. The Company shall be responsible for the payment of any placement
agent’s fees, financial advisory fees, or broker’s commissions (other than for
Persons engaged by any Investor) relating to or arising out of the transactions
contemplated hereby, including, without limitation, any fees or commissions
payable to the Placement Agent.

7.7. Short Sales and Confidentiality After the Date Hereof. Each Investor
covenants that neither it nor any Affiliates acting on its behalf or pursuant to
any understanding with it will trade in the securities of the Company and will
not execute any Short Sales during the period from the date hereof until the
earlier of such time as (i) both (a) the transactions contemplated by this
Agreement are first publicly announced and (b) all material information set
forth in the Disclosure Schedule have been publicly disclosed by the Company or
(ii) this Agreement is terminated in full. Each Investor covenants that until
such time (i) as all material terms of the sale of the Shares to the Investors
pursuant to this Agreement are publicly disclosed by the Company, such Investor
and its Affiliates will maintain the confidentiality of the existence and terms
of this Agreement and (ii) as all material information set forth in the
Disclosure Schedule are publicly disclosed by the Company, such Investor and its
Affiliates will maintain the confidentiality of all information included on the
Disclosure Schedule , other than, in each case, to such Person’s outside
attorney, accountant, auditor or investment advisor only to the extent necessary
to permit evaluation of the investment, and the performance of the necessary or
required tax, accounting, financial, legal, or administrative tasks and services
and other than as may be required by law. Each Investor understands and
acknowledges that the SEC currently takes the position that coverage of Short
Sales of shares of the Common Stock “against the box” prior to effectiveness of
a resale registration statement with securities included in such registration
statement would be a violation of Section 5 of the 1933 Act, as set forth in
Item 239.10 of the Securities Act Rules Compliance and Disclosure
Interpretations compiled by the Office of Chief Counsel, Division of Corporation
Finance.

8. Survival and Indemnification.

8.1. Survival. The representations, warranties, covenants and agreements
contained in this Agreement shall survive the Closing of the transactions
contemplated by this Agreement for the applicable statute of limitations.

8.2. Indemnification. The Company agrees to indemnify and hold harmless each
Investor and its Affiliates, and their respective directors, officers, trustees,
members, managers, employees, investment advisers and agents, from and against
any and all losses, claims, damages, liabilities and expenses (including without
limitation reasonable and documented attorney fees and disbursements and other
documented out-of-pocket expenses reasonably incurred in connection with
investigating, preparing or defending any action, claim or proceeding, pending
or threatened and the costs of enforcement thereof) (collectively, “Losses”)

 

22



--------------------------------------------------------------------------------

to which such Person may become subject as a result of any breach of
representation, warranty, covenant or agreement made by or to be performed on
the part of the Company under the Transaction Documents, and will reimburse any
such Person for all such amounts as they are incurred by such Person solely to
the extent such amounts have been finally judicially determined not to have
resulted from such Person’s fraud or willful misconduct.

8.3. Conduct of Indemnification Proceedings. Any person entitled to
indemnification hereunder shall (i) give prompt written notice to the
indemnifying party of any claim with respect to which it seeks indemnification
and (ii) permit such indemnifying party to assume the defense of such claim with
counsel reasonably satisfactory to the indemnified party; provided that any
person entitled to indemnification hereunder shall have the right to employ
separate counsel and to participate in the defense of such claim, but the fees
and expenses of such counsel shall be at the expense of such person unless
(a) the indemnifying party has agreed in writing to pay such fees or expenses,
(b) the indemnifying party shall have failed to assume the defense of such claim
and employ counsel reasonably satisfactory to such person or (c) in the
reasonable judgment of any such person, based upon written advice of its
counsel, a conflict of interest exists between such person and the indemnifying
party with respect to such claims (in which case, if the person notifies the
indemnifying party in writing that such person elects to employ separate counsel
at the expense of the indemnifying party, the indemnifying party shall not have
the right to assume the defense of such claim on behalf of such person); and
provided, further, that the failure of any indemnified party to give written
notice as provided herein shall not relieve the indemnifying party of its
obligations hereunder, except to the extent that such failure to give notice
shall materially adversely affect the indemnifying party in the defense of any
such claim or litigation. It is understood that the indemnifying party shall
not, in connection with any proceeding in the same jurisdiction, be liable for
fees or expenses of more than one separate firm of attorneys at any time for all
such indemnified parties. No indemnifying party will, except with the consent of
the indemnified party, which consent shall not be unreasonably withheld,
conditioned or delayed, consent to entry of any judgment or enter into any
settlement that does not include as an unconditional term thereof the giving by
the claimant or plaintiff to such indemnified party of a release from all
liability in respect of such claim or litigation. No indemnified party will,
except with the consent of the indemnifying party, which consent shall not be
unreasonably withheld, conditioned or delayed, consent to entry of any judgment
or enter into any settlement.

9. Miscellaneous.

9.1. Successors and Assigns. This Agreement may not be assigned by a party
hereto without the prior written consent of the Company or each of the
Investors, as applicable, provided, however, that an Investor may assign its
rights and delegate its duties hereunder in whole or in part to an Affiliate or
to a third party acquiring some or all of its Shares in a transaction complying
with applicable securities laws without the prior written consent of the Company
or the other Investors, provided such assignee agrees in writing to be bound by
the provisions hereof that apply to Investors. The provisions of this Agreement
shall inure to the benefit of and be binding upon the respective permitted
successors and assigns of the parties. Without limiting the generality of the
foregoing, in the event that the Company is a party to a merger, consolidation,
share exchange or similar business combination transaction in which the Common
Stock is converted into the equity securities of another Person, from and after
the

 

23



--------------------------------------------------------------------------------

effective time of such transaction, such Person shall, by virtue of such
transaction, be deemed to have assumed the obligations of the Company hereunder,
the term “Company” shall be deemed to refer to such Person and the term “Shares”
shall be deemed to refer to the securities received by the Investors in
connection with such transaction. Nothing in this Agreement, express or implied,
is intended to confer upon any party other than the parties hereto or their
respective permitted successors and assigns any rights, remedies, obligations,
or liabilities under or by reason of this Agreement, except as expressly
provided in this Agreement.

9.2. Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. Counterparts may be delivered via
facsimile, electronic mail (including pdf or any electronic signatures complying
with the U.S. federal ESIGN Act of 2000, e.g., www.docusign.com) or other
transmission method and any counterpart so delivered shall be deemed to have
been duly and validly delivered and be valid and effective for all purposes.

9.3. Titles and Subtitles. The titles and subtitles used in this Agreement are
used for convenience only and are not to be considered in construing or
interpreting this Agreement.

9.4. Notices. Unless otherwise provided, any notice required or permitted under
this Agreement shall be given in writing and shall be deemed effectively given
as hereinafter described (i) if given by personal delivery, then such notice
shall be deemed given upon such delivery, (ii) if given by facsimile or e-mail,
then such notice shall be deemed given upon receipt of confirmation of complete
facsimile transmittal or confirmation of receipt of an e-mail transmission,
(iii) if given by mail, then such notice shall be deemed given upon the earlier
of (A) receipt of such notice by the recipient or (B) three days after such
notice is deposited in first class mail, postage prepaid, and (iv) if given by
an internationally recognized overnight air courier, then such notice shall be
deemed given one Business Day after delivery to such carrier. All notices shall
be addressed to the party to be notified at the address as follows, or at such
other address as such party may designate by ten days’ advance written notice to
the other party:

If to the Company:

Fulcrum Therapeutics, Inc.

26 Landsdowne Street

Cambridge, MA 02139

Attention: Bryan Stuart, Chief Operating Officer

Email: [**]

With a copy (which shall not constitute notice) to:

Wilmer Cutler Pickering Hale and Dorr LLP

60 State Street

Boston, Massachusetts 02109

Attention: Lia Der Marderosian

Fax: (617) 526-5000

Email: Lia.DerMarderosian@wilmerhale.com

 

24



--------------------------------------------------------------------------------

If to the Investors:

Only to the addresses set forth on the signature pages hereto.

9.5. Expenses. The parties hereto shall pay their own costs and expenses in
connection herewith regardless of whether the transactions contemplated hereby
are consummated; it being understood that each of the Company and each Investor
has relied on the advice of its own respective counsel.

9.6. Amendments and Waivers. Prior to Closing, no amendment or waiver of any
provision of this Agreement will be effective with respect to any party unless
made in writing and signed by a duly authorized representative of such party.
Following the Closing, any term of this Agreement may be amended and the
observance of any term of this Agreement may be waived (either generally or in a
particular instance and either retroactively or prospectively), only with the
written consent of the Company and the Required Investors. Notwithstanding the
foregoing, this Agreement may not be amended and the observance of any term of
this Agreement may not be waived with respect to any Investor without the
written consent of such Investor unless such amendment or waiver applies to all
Investors in the same fashion. Any amendment or waiver effected in accordance
with this paragraph shall be binding upon (i) prior to Closing, each Investor
that signed such amendment or waiver and (ii) following the Closing, each holder
of any Shares purchased under this Agreement at the time outstanding, and in
each case, each future holder of all such Shares and the Company.

9.7. Publicity. Except as set forth below, no public release or announcement
concerning the transactions contemplated hereby shall be issued by the Investors
without the prior consent of the Company, except as such release or announcement
may be required by law or the applicable rules or regulations of any securities
exchange or securities market, in which case the Investors shall allow the
Company reasonable time to comment on such release or announcement in advance of
such issuance. Notwithstanding the foregoing, each Investor may identify the
Company and the value of such Investor’s security holdings in the Company in
accordance with applicable investment reporting and disclosure regulations or
internal policies without prior notice to or consent from the Company
(including, for the avoidance of doubt, filings pursuant to Sections 13 and 16
of the 1934 Act). The Company shall not include the name of any Investor or any
Affiliate or investment adviser of such Investor in any press release or public
announcement (which, for the avoidance of doubt, shall not include any SEC
Filing to the extent such disclosure is required by SEC rules and regulations)
without the prior written consent of such Investor. By 8:30 a.m. (New York City
time) on the second Business Day following the date this Agreement is executed,
the Company shall issue one or more press releases disclosing all material terms
of the transactions contemplated by this Agreement and any other material
nonpublic information that the Company may have provided any Investor at any
time prior to the filing of such press releases (the “Press Releases”). From and
after the issuance of the Press Releases, no Investor shall be in possession of
any material nonpublic information received from the Company, its subsidiary or
any of their respective officers, directors, employees or agents (including the
Placement Agent). No later than 5:30 p.m. (New York City time) on the second
Business Day following the date this Agreement is executed, the Company will
file a Current Report on Form 8-K (the “8-K Filing”) attaching or disclosing the
details of the press release(s) described in the foregoing sentence as well as
copies of the Transaction

 

25



--------------------------------------------------------------------------------

Documents. In addition, the Company will make such other filings and notices in
the manner and time required by the SEC or Nasdaq. The Company shall not, and
shall cause each of its officers, directors, employees and agents not to,
provide any Investor with any such material nonpublic information regarding the
Company from and after the filing of the Press Releases without the express
prior written consent of such Investor.

9.8. Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof but shall be interpreted as if it were written so as
to be enforceable to the maximum extent permitted by applicable law, and any
such prohibition or unenforceability in any jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction. To the extent
permitted by applicable law, the parties hereby waive any provision of law which
renders any provision hereof prohibited or unenforceable in any respect.

9.9. Benefit of Agreement. The Placement Agent is an intended third-party
beneficiary of the representations and warranties of the Company and of each
Investor set forth in Section 4 and Section 5, respectively, of this Agreement.

9.10. Entire Agreement. This Agreement, including the signature pages, Exhibits,
the other Transaction Documents and the confidentiality agreement between the
Company and each Investor constitute the entire agreement among the parties
hereof with respect to the subject matter hereof and thereof and supersede all
prior agreements and understandings, both oral and written, between the parties
with respect to the subject matter hereof and thereof.

9.11. Further Assurances. The parties shall execute and deliver all such further
instruments and documents and take all such other actions as may reasonably be
required to carry out the transactions contemplated hereby and to evidence the
fulfillment of the agreements herein contained.

9.12. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York. Service of process in
connection with any such suit, action or proceeding may be served on each party
hereto anywhere in the world by the same methods as are specified for the giving
of notices under this Agreement.

9.13. Independent Nature of Investors’ Obligations and Rights. The obligations
of each Investor under any Transaction Document are several and not joint with
the obligations of any other Investor, and no Investor shall be responsible in
any way for the performance of the obligations of any other Investor under any
Transaction Document. The decision of each Investor to purchase Shares pursuant
to the Transaction Documents has been made by such Investor independently of any
other Investor. Nothing contained herein or in any Transaction Document, and no
action taken by any Investor pursuant thereto, shall be deemed to constitute the
Investors as a partnership, an association, a joint venture or any other kind of
entity, or create a presumption that the Investors are in any way acting in
concert or as a group with respect to such obligations or the transactions
contemplated by the Transaction Documents. Each Investor acknowledges that no
other Investor has acted as agent for such Investor in connection with

 

26



--------------------------------------------------------------------------------

making its investment hereunder and that no Investor will be acting as agent of
such Investor in connection with monitoring its investment in the Shares or
enforcing its rights under the Transaction Documents. Each Investor shall be
entitled to independently protect and enforce its rights, including, without
limitation, the rights arising out of this Agreement or out of the other
Transaction Documents, and it shall not be necessary for any other Investor to
be joined as an additional party in any proceeding for such purpose. The Company
acknowledges that each of the Investors has been provided with the same
Transaction Documents for the purpose of closing a transaction with multiple
Investors and not because it was required or requested to do so by any Investor.
It is expressly understood and agreed that each provision contained in this
Agreement is between the Company and an Investor, solely, and not between the
Company and the Investors collectively and not between and among the Investors.

9.14. Exculpation of the Placement Agent. Each party hereto agrees for the
express benefit of the Placements Agent and its affiliates and representatives
that:

(i) none of the Placement Agent, its affiliates or any of its representatives
(1) has any duties or obligations other than those specifically set forth herein
or in the engagement letter, dated as of February 20, 2020 (the “Engagement
Letter”), between the Company and the Placement Agent; (2) shall be liable for
any improper payment made in accordance with the information provided by the
Company; (3) makes any representation or warranty, or has any responsibilities
as to the validity, accuracy, value or genuineness of any information,
certificates or documentation delivered by or on behalf of the Company pursuant
to this Agreement or the Transaction Documents or in connection with any of the
transactions contemplated hereby and thereby; or (4) shall be liable (x) for any
action taken, suffered or omitted by any of them in good faith and reasonably
believed to be authorized or within the discretion or rights or powers conferred
upon it by this Agreement or any Transaction Document or (y) for anything which
any of them may do or refrain from doing in connection with this Agreement or
any Transaction Document, except in each case for such party’s own gross
negligence, willful misconduct or bad faith.

(ii) The Placement Agent, its affiliates and its representatives shall be
entitled to (1) rely on, and shall be protected in acting upon, any certificate,
instrument, notice, letter or any other document or security delivered to any of
them by or on behalf of the Company, and (2) be indemnified by the Company for
acting as the Placement Agent hereunder pursuant to the indemnification
provisions set forth in the Engagement Letter.

[remainder of page intentionally left blank]

 

27



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement or caused their
duly authorized officers to execute this Agreement as of the date first above
written.

 

COMPANY:  

FULCRUM THERAPEUTICS, INC.

 

By:

 

/s/ Robert J. Gould

   

Name: Robert J. Gould

   

Title: President and Chief Executive Officer



--------------------------------------------------------------------------------

INVESTOR:  

ECORl CAPITAL FUND QUALIFIED, L.P.

 

By: EcoRl Capital LLC, its General Partner

 

By:

 

/s/ Oleg Nodelman

   

Name: Oleg Nodelman

   

Title: Manager



--------------------------------------------------------------------------------

INVESTOR:  

ECORl CAPITAL FUND, L.P.

 

By: EcoRl Capital LLC, its General Partner

 

By:

 

/s/ Oleg Nodelman

   

Name: Oleg Nodelman

   

Title: Manager

 

30



--------------------------------------------------------------------------------

INVESTOR:  

ALYESKA MASTER FUND, L.P.

 

By:

 

/s/ Jason A. Bragg

   

Name: Jason A. Bragg

   

Title: CFO of Alyeska Investment Group, LP

 

31



--------------------------------------------------------------------------------

INVESTOR:  

ALYESKA MASTER FUND 3, L.P.

 

By:

 

/s/ Jason A. Bragg

   

Name: Jason A. Bragg

   

Title: CFO of Alyeska Investment Group, LP

 

32



--------------------------------------------------------------------------------

INVESTOR:  

CASDIN PARTNERS MASTER FUND, L.P.

 

By: Casdin Partners GP, LLC, its General Partner

 

By:

 

/s/ Eli Casdin

   

Name: Eli Casdin

   

Title: Managing Member

 

33



--------------------------------------------------------------------------------

INVESTOR:  

Perceptive Life Sciences Master Fund, Ltd.

 

By:

 

/s/ James H. Manix

   

Name: James H. Manix

   

Title: C.O.O.

 

34



--------------------------------------------------------------------------------

INVESTOR:  

BEMAP Master Fund Ltd

 

By:

 

/s/ Jeff Muller

   

Name: Jeff Muller

   

Title: CCO, Monashee Investment Mgmt LLC

 

35



--------------------------------------------------------------------------------

INVESTOR:  

Monashee Solitario Fund LP

 

By:

 

/s/ Jeff Muller

   

Name: Jeff Muller

   

Title: CCO, Monashee Investment Mgmt LLC

 

36



--------------------------------------------------------------------------------

INVESTOR:  

Monashee Pure Alpha SPV I LP

 

By:

 

/s/ Jeff Muller

   

Name: Jeff Muller

   

Title: CCO, Monashee Investment Mgmt LLC

 

37



--------------------------------------------------------------------------------

INVESTOR:  

SFL SPV I LLC

 

By:

 

/s/ Jeff Muller

   

Name: Jeff Muller

   

Title: CCO, Monashee Investment Mgmt LLC

 

38



--------------------------------------------------------------------------------

INVESTOR:  

SAMSARA BIOCAPITAL, L.P.

 

By: Samsara BioCapital GP, LLC, General Partner

 

By:

 

/s/ Srinivas Akkaraju

   

Name:Srinivas Akkaraju

   

Title: Managing Member

 

39



--------------------------------------------------------------------------------

INVESTOR:  

Foresite Capital Fund IV, L.P.

 

By: Foresite Capital Management IV, LLC

Its: General Partner

 

By:

 

/s/ Dennis Ryan

   

Name: Dennis D. Ryan

   

Title: Chief Financial Officer

 

40



--------------------------------------------------------------------------------

INVESTOR:  

BOXER CAPITAL, LLC

 

By:

 

/s/ Aaron Davis

   

Name: Aaron Davis

   

Title: Chief Executive Officer

 

41



--------------------------------------------------------------------------------

EXHIBIT A

Schedule of Investors

 

Investor Name

 

  

Number of Shares to be

Purchased

 

    

Aggregate Purchase Price of Shares

 

 

EcoR1 Capital Fund Qualified, L.P.

     747,472      $ 12,707,024.00  

EcoR1 Capital Fund, L.P.

     134,881      $ 2,292,977.00  

Alyeska Master Fund, L.P.

     874,136      $ 14,860,312.00  

Alyeska Master Fund 3, L.P.

     8,217      $ 139,689.00  

Boxer Capital, LLC

     705,882      $ 11,999,994.00  

Casdin Partners Master Fund, L.P.

     441,176      $ 7,499,992.00  

Perceptive Life Sciences Master Fund, Ltd.

     294,118      $ 5,000,006.00  

Samsara BioCapital, L.P.

     294,118      $ 5,000,006.00  

BEMAP Master Fund Ltd

     133,690      $ 2,272,730.00  

Monashee Solitario Fund LP

     80,214      $ 1,363,638.00  

Monashee Pure Alpha SPV I LP

     60,160      $ 1,022,720.00  

SFL SPV I LLC

     20,054      $ 340,918.00  

Foresite Capital Fund IV, L.P.

     235,293      $ 3,999,981.00  

TOTAL

     4,029,411      $ 68,499,987.00  

 

42



--------------------------------------------------------------------------------

EXHIBIT B

Form of Registration Rights Agreement

 

43



--------------------------------------------------------------------------------

EXHIBIT C

Investor Questionnaire

 

44



--------------------------------------------------------------------------------

EXHIBIT D

Form of Lock-Up Agreement

 

45



--------------------------------------------------------------------------------

Fulcrum Therapeutics, Inc

Lock-Up Agreement

                    , 2020

SVB Leerink LLC

One Federal Street, 37th Floor

Boston, Massachusetts 02110

Ladies and Gentlemen:

This letter is being delivered to SVB Leerink LLC (the “Placement Agent”) in
connection with the proposed private placement (the “Private Placement”) by
Fulcrum Therapeutics, Inc., a Delaware corporation (the “Company”), of shares of
its common stock, $0.001 par value per share (the “Common Stock”).

In order to induce the Placement Agent to conduct the Private Placement, the
undersigned will not, without the prior written consent of the Placement Agent,
offer, pledge, sell, contract to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option, right or warrant to
purchase, lend, or otherwise transfer or dispose of, directly or indirectly, any
shares of capital stock of the Company or any securities convertible into, or
exercisable or exchangeable for such capital stock, or publicly announce an
intention to effect any such transaction, for a period from the date hereof
until 60 days after the date of the purchase agreement to be entered into in
connection with the Private Placement (such period, the “Restricted Period”).
The foregoing shall not apply to:

(a) transactions relating to shares of Common Stock or other securities acquired
in open market transactions after the completion of the Private Placement,
provided that no filing under Section 16(a) of the Securities Exchange Act of
1934, as amended (the “Exchange Act”), reporting a reduction in the beneficial
ownership of Common Stock held by the undersigned shall be required or shall be
voluntarily made in connection with subsequent sales of Common Stock or other
securities acquired in such open market transactions;

(b) (A) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock as a bona fide gift or gifts, or
(B) to a charitable organization or educational institution in a transaction not
involving a disposition for value;

(c) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock to any member of the immediate
family of the undersigned or any trust for the direct or indirect benefit of the
undersigned or the immediate family of the undersigned in a transaction not
involving a disposition for value;

(d) transfers of shares of Common Stock or any security convertible into or
exercisable or exchangeable for Common Stock (i) by will, other testamentary
document or intestate succession to the legal representative, heir, beneficiary
or a member of the immediate family of the undersigned upon the death of the
undersigned or (ii) solely by operation of law pursuant to a qualified domestic
order or in connection with a divorce settlement;

provided that in the case of any transfer, disposition or distribution pursuant
to clause (b), (c) and (d), (i) each transferee, donee or distributee shall sign
and deliver a lock-up agreement

 

46



--------------------------------------------------------------------------------

substantially in the form of this agreement and (ii) no filing under
Section 16(a) of the Exchange Act, reporting a reduction in beneficial ownership
of shares of Common Stock held by the undersigned, shall be required or shall be
voluntarily made during the Restricted Period (other than, in the case of a
transfer or other disposition pursuant to clause (c) above, any Form 4 or Form 5
required to be filed under the Exchange Act if the undersigned is subject to
Section 16 reporting with respect to the Company under the Exchange Act and
indicating by footnote disclosure or otherwise the nature of the transfer or
disposition);

(e) transfers or dispositions of shares of Common Stock or any security
convertible into or exercisable or exchangeable for Common Stock to the Company
in connection with the termination of the undersigned’s employment with or
service to the Company;

(f) the exercise of stock options to purchase shares of Common Stock granted
under plans described in the Prospectus and any related transfer to the Company
of shares of Common Stock (including by way of “net” or “cashless” exercise
solely to cover withholding tax obligations in connection with such exercise and
any transfer to the Company for the payment of taxes as a result of such
exercise); provided that any shares of Common Stock received upon exercise shall
be subject to the restrictions on transfer set forth in this agreement;

(g) the establishment of a trading plan pursuant to Rule 10b5-1 under the
Exchange Act for the transfer of shares of Common Stock, provided that such plan
does not provide for the transfer of Common Stock during the Restricted Period;

(h) sales of shares of Common Stock pursuant to the terms a trading plan
pursuant to Rule 10b5-1 under the Exchange Act in existence on the date hereof,
provided that to the extent a public announcement or filing under the Exchange
Act is required or voluntarily made by or on behalf of the undersigned regarding
such sale, such announcement or filing shall include a statement to the effect
that such sale was made pursuant to a trading plan pursuant to Rule 10b5-1 under
the Exchange Act; or

(i) (A) transfers of shares of Common Stock (or any securities convertible into
or exercisable or exchangeable for Common Stock) pursuant to a bona fide
third-party tender offer for shares of the Company’s capital stock made to all
holders of the Company’s securities, merger, consolidation or other similar
transaction approved by the Company’s board of directors the result of which is
that any person (as defined in Section 13(d)(3) of the Exchange Act), or group
of persons, other than the Company, becomes the beneficial owner (as defined in
Rules 13d-3 and 13d-5 of the Exchange Act) of more than 50% of the total voting
power of the voting stock of the Company and (B) entry into any lock-up, voting
or similar agreement pursuant to which the undersigned may agree to transfer,
sell, tender or otherwise dispose of shares of Common Stock or such other
securities in connection with a transaction described in (A) above); provided
that in the event that such change of control transaction is not completed, the
Common Stock (or any security convertible into or exercisable or exchangeable
for Common Stock) owned by the undersigned shall remain subject to the
restrictions contained in this agreement.

For purposes of this agreement, “immediate family” shall mean any relationship
by blood, marriage, domestic partnership or adoption, not more remote than first
cousin.

This letter shall automatically terminate and the undersigned shall be released
from all obligations under this letter upon the earliest to occur, if any, of
(i) either the Company, on the one hand, or the Placement Agent, on the other
hand, advising the other in writing, that they have

 

47



--------------------------------------------------------------------------------

determined not to proceed with the Private Placement, (ii) the purchase
agreement related to the Private Placement being terminated prior to the payment
for and delivery of the shares to be sold thereunder and (iii) June 30, 2020, in
the event that the purchase agreement related to the Private Placement has not
been executed by such date.

This agreement and any claim, controversy or dispute arising under or related to
this agreement shall be governed by and construed in accordance with the laws of
the State of New York, without regard to the conflict of laws principles
thereof.

 

    Very truly yours,  

 

 

 

(Name)  

 

 

 

(Address)

 

48